Case: 13-30881      Document: 00512603716         Page: 1    Date Filed: 04/22/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-30881
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 22, 2014
JOSEPH N. CHISLEY, JR.,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

TERRY TERRELL, Warden,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:12-CV-1261


Before STEWART, Chief Judge, and JOLLY and SOUTHWICK, Circuit
Judges.
PER CURIAM: *
       The district court dismissed the 28 U.S.C. § 2254 application of
Joseph N. Chisley, Jr., Louisiana prisoner # 86581, as time barred.
Alternatively, the court determined that his challenge to his 30-year sentence
at hard labor under state law was not cognizable in federal habeas review. The
district court granted a certificate of appealability (COA), stating that Chisley


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-30881    Document: 00512603716     Page: 2   Date Filed: 04/22/2014


                                 No. 13-30881

“alleges the sentence imposed upon him violated Louisiana’s habitual offender
statute, LA. REV. STAT. ANN. § 15:529.1.”
      Chisley contends that his application was timely and that his sentence
violated his rights to due process and equal protection under the United States
Constitution. However, it appears that the district court’s grant of a COA was
limited to the non-dispositive and non-constitutional state law sentencing
issue, and Chisley does not request a COA from this court to appeal the rulings
that his application was time barred and not cognizable under § 2254. See
United States v. Kimler, 150 F.3d 429, 431 & n.1 (5th Cir. 1998).
      We are not authorized to consider issues beyond the scope of the COA.
See Simmons v. Epps, 654 F.3d 526, 535 (5th Cir. 2011). Because it is unclear
whether the district court’s grant of a COA encompasses the dispositive issues
for appeal, we VACATE the COA order and REMAND for clarification as to
whether Chisley has shown that jurists of reason would find it debatable
whether his § 2254 application “states a valid claim of the denial of a
constitutional right and that jurists of reason would find it debatable whether
the district court was correct in its procedural ruling[s].” Slack v. McDaniel,
529 U.S. 473, 484 (2000); see United States v. Ratliff, 719 F.3d 422, 424 (5th
Cir. 2013) (28 U.S.C. § 2255 case).




                                      2